 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDPadre DodgeandInternationalAssociation Of Ma-Goodman and thereafter issuing the appropriatechinists and Aerospace Workers,AFL-CIOPadre DodgeandInternational Association OfMa-chinists and Aerospace Workers,AFL-CIO Peti-tioner.Cases 21-CA-9028 and 21-RC-11649March 29, 1971DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn September 29, 1970, Trial Examiner Leo F.Lightner issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesaffecting commerce and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. He also found that certain employees wereeligible to vote in a Board-conducted election held onApril21,1970,and recommended that Case21-RC-11649 be severed and remanded to theRegionalDirector for opening and counting theirchallenged ballots and for issuing an appropriatecertification. Thereafter, the Respondent filed excep-tions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Padre Dodge, San Diego, California,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order.2IT IS FURTHER ORDERED that Case 21-RC-1 1649 be,and it hereby is severed from this proceeding andremanded to the Regional Director for Region 21 forthe purpose of opening and counting the challengedballots of Frank Daily, Gerald Dowden, and Stephencertification.IChairman Miller would not adopt the Trial Examiner's finding thatthereemployment ofDaily,who had previously been unlawfullydischarged,did not constitute full reinstatement within the meaning of theAct In this regard the record shows that Daily was offered employment onMarch 15, 1970, that onreporting to work the following day he insisted hewanted his seniority and insurance reinstated,and requested a loan of $200against hisvacation payHe received no immediate reply on these mattersbut, nevertheless,went to workthat day andalso the followingday Then,assertedly because noreply was yetforthcoming on the above matters, heleftRespondent's facility anddid not return In Chairman Miller'sview,there is no basis for findingthatRespondent'soffer of employment toDaily was either expressly or impliedlyconditioned on Daily's surrenderingany of his previousrights and privileges Furthermore,Daily's precipitousquitting theday followinghis reemployment prevented any resolution ofthe questions he had asked concerning his reinstatement which questionshe had also intertwined with a request for a $200 loan In thesecircumstances and as there is no evidence that Respondent in offeringDaily reemploymentwas not acting in good faith,Chairman Miller wouldfind insufficientproof thatRespondent's offer of reemployment was not"reinstatement"under theAct Thereafter, Daily voluntarilyquit In viewof his conclusion here,Chairman Miller wouldfind that Daily was noteligible to vote in the election held among Respondent's salesmen on April21, 1970, and upholdthe challengetohisballotAs the remainingchallengedballots couldnot affect the election results,Chairman Millerwould not remandthe representation case to the Regional Director butwould issue a Certification of Results of Election2 In footnote50 of the TrialExaminer's Decision substitute"20" for"10" daysMembers Fanning and Brown agree with the Trial Examiner,essentially for the reasons he stated,thatDaily was notproperly reinstatedWhen Daily advisedPresidentCalabresethat he wanted his seniority,insurance,and vacation eligibility reinstated-rightsto which hewas clearlyentitled-Calabrese told him onlyto discuss these matters with his teamcaptainWe do not thinkthat there was any reason to temporize on thesematters and are unwilling to find,as does our dissenting colleague,that thisconduct is consistent with a bona fide reinstatement after a discriminatorydischargeNor does itmatter that these rights were intertwined with therequest for a loan it would havebeen perfectlysimple for Calabrese tohave disposedof the criticalmatters and reversed the loan issue In thesecircumstances Members Fanning and Brown see no reasonto disturb theTrial Examiner's findingTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASELEO F LIGHTNER, Trial Examiner: This proceeding washeard before me in San Diego, California, on June 3 and 4,1970, on the complaint of General Counsel, as amended,and the answer, as amended, of Padre Dodge, herein calledtheRespondent.'The complaint alleges violations ofSection 8(a)(3) and (1) and Section 2(6) and (7) of the LaborManagement RelationsAct, 1947,as amended,61 Stat.136, herein called the Act Resolution of the validity of thechallenges to ballots is set forthinfra.The parties waivedclosing argument, and briefs filed by the General Counsel,Respondent, and Charging Party have been carefullyconsidered.Upon the entire record, and from my observation of thewitnesses I make the following:'A charge was filed on February 19, 1970 A complaintwas issued onApril 2, 1970, and amendedat the outset of the hearing herein Pursuant toa Decision andDirection of Election, issued by theRegional Director forRegion 21,on March 18, 1970, and election was conductedon April 21,1970 Threechallenged ballots werecastOn April 29, 1970,the RegionalDirector,finding the challengedballots to besufficient in number to effectthe results of the election and finding further that the determination ofwhether the individualswho cast said ballots were discriminatorily189 NLRB No. 55 PADRE DODGEFINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, the answer does not deny, and Ifind that Respondent is a California corporation, engagedin the retail sale of automobiles and of related parts andservice at 3550 El Cajon Boulevard, San Diego, California.By reason of its normal course of operations, Respondentannually, a representative period, has a gross volume ofsales in excess of $500,000 and annually purchases andreceives in excess of $50,000 worth of automobiles and partsdirectly from sources outside the State of California.The complaintalleges, the answer does not deny, and Ifind that Respondent is, and at all times has been, anemployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers, AFL-CIO,herein called the Union,isa labororganization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe IssuesThe principle issues raised by the complaint and answer,and litigated at the hearing, are: (1) whether theRespondent engaged in conduct constituting interference,restraint,and coercion, thus violative of Section 8(a)(1) ofthe Act by (a) President Calabrese unlawfully interrogatingemployees as to their union activities, (b) PresidentCalabrese unlawfully interrogating employees as to theunion activities of other employees, (c) President CalabreseorGeneralSalesManager Drew threatening employeeswith discharge if they discussed the Union with anyone inthe future, (d) President Calabrese advising employees thatRespondent had never been unionized and never would be,(e)President Calabrese informing employees that anyonewho joined the Union would be terminated, or (f) PresidentCalabrese advising employees that he had a list of thoseemployees active in the Union (the allegations of subpara-graphs (a), (b), (e), and (f) allegedly occurred during the 3-week period preceding January 28 and a 1-month periodfollowing January 28, 1970, while the allegations ofsubparagraph (c) are alleged to relate to January 30 and 31and the I-month period following January 28, and theallegations of subparagraph (d) are alleged to relate toJanuary 30 and the 1-month period the following January28); or (2) whether each or any of the discharges and failurethereafter to reinstate the following named employees wasdiscriminatorily motivated, thus violative of the provisionsdischarged would be decisive of said challenges, issued on SupplementalDecision and Order directing a hearing and consolidation of cases2We are not herein concerned with other divisions or departments ofRespondent's operation, i e , service, parts, auto body repair, office, etc3Drew, who was not employed by Respondent at the time of thehearing herein,did not appear as a witness Respondent advanced noreason for its failure to produce DrewWhile Calabrese referred to a Dave Campbell as general sales manageron March 15, 1970, the dates of Drew's separation, and Campbell's hiring,379of Section 8(a)(3) and (1) of the Act: (a) Stanley R. Manardon January 29; (b) Frank W. Daily on January 30; (c)Gerald Dowden on January 30; or (d) Stephen Goodmanon February 12, 1970. Respondent, by answer, denied thecommission of any unfair labor practice.The issues raised by reason of the action of the RegionalDirector, on April 29, 1970, in finding that the ballots ofDaily,Dowden, and Goodman, three alleged discrimina-tees, all of whom cast challenged ballots, in the aggregateare sufficient in number to affect the results of the election,are set forth and consideredinfra.Supervisory PersonnelThe complaint alleges, the answer admits, and I find, thatJoseph Calabrese, president and general manager, andKress Drew, general sales manager, at all times materialherein, were agents of Respondent and supervisors withinthe meaning of Section 2(11) of the Act.BackgroundCalabrese has been majority stockholder since thecommencement of Respondent's business activity on July1,1965.Relative to its sale of automobiles and trucks,Respondent operates through a general sales manager, anew-car sales manager,and a used-car sales manager.2JosephR.Kirkendall was general sales manager fromapproximately March 1969 until January 12 or 13, 1970. Hewas succeeded by Kress Drew, who, according toCalabrese, reported for duty on January 26, 1970.3 RonaldStunich was new-car sales manager from January 2 untilMay 29, 1970. Dan Cono was used-car sales manager;however, his period of employment is obscure and of noimportanceIt is undisputed that the Union began an organizing driveof the automobile salesmen in the San Diego area in August1969.Among other activities, the Union placed advertise-ments in the local newspapers in November and Decemberadvising of scheduled organizational meetings for all autosalesmen inthe area. Kirkendall acknowledged that, as aresult of the union activities and particularly as the result ofa note on a bulletin board at Respondent's facility whichread, "Union meeting next Thursday night. Free Booze," inthe latter part of December 1969, he stated, at a salesmeeting, that it was his personal opinion that unions wouldnot be beneficial to professional salesmen but possibly aprofessionalorganizationof salesmen would.Whilecomments of this type may have occurred on more than oneoccasion, it is not alleged that anything said by Kirkendallwas violative of the Act. However, these facts do establishRespondent's knowledge of the Union's efforts to organizeits salesmen.4Goodman credibly related that, at a meeting ofare obscure and unimportant4Having denied knowledge of the union organization, on directexamination,Kirkendall,on cross-examination,sought to characterize thenote relative to the union meeting as a "joke,"purportedly left so that hecould see it He then acknowledged that this was the first knowledge hehad that "my men were involved"and that they were "going now for aunion instead of an association"Kirkendall was thus self-contradictoryand incredibleKirkendall asserted it was his concern of the possibility of union(Continued) 380DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's salesmen, which followed a regularly sched-uled meeting of all salesmen at the union hall on January20,WarrenH. Lindsay, business representative andorganizer of the Union, advised those employees ofRespondent who were present that they should have an in-plant organizer, with whom he could maintain contact. As aresultGoodman was electedas in-plant committeeman.While there is no evidence that the Union's letter, advisingRespondent of this fact, was ever received, if mailed, it isundisputed that Goodman exhibited a copy of the letter toElda Coe, who communicated the fact of Goodman'sappointment to Calabrese.5Goodman credibly related that a meeting of Respon-dent's auto salesmen employees was held at the PalomarClub on Wednesday, January 28, 1970, at which time 14employees signed union authorization cards, includingDaily,Manard, and Dowden, alleged discriminateesherem.6 Calabrese acknowledged being advised of thismeeting by some of Respondent's salesmenwho advisedhim, in Calabrese's words, "Jeez, `they had a big meetinglastnight at the Palomar Club' or the night before;something like this." Calabrese then asserted that he didnot pay too much attention and did not know where thePalomar Club was, but did know what the union was thatwas referred to.7Interference,Restraint, and CoercionWilliam T. Baugh Jr., was employed by Respondent fromMarch 1969 until approximately March 20, 1970, as a new-car salesman. Baugh indentified Calabrese as the ownerand president of Respondent. Baugh related that heattended the meeting at the Palomar Club, which I havefound occurred on January 28. The following morning,right after the sales meeting, which the record indicatesusually terminated at approximately 9:30 a.m., Baugh wascalled to the office of Calabrese. Calabrese advised Baughthat he understood that Baugh had gone to the unionmeeting and had signed an authorization card the priorevening.Baugh related that he responded with anequivalent of "So what," and that Calabrese then advised"There will be no union now or ever at Padre Dodge."Calabrese adivsed Baugh that unions were no good forautomobile salesmen, and related an organizationalattemptmade several years earlier and how it failed.Calabrese also advised Baugh that if he wanted to continuein the car business he should forget about the Union.organizationwhich motivated his discussing this possibility with CalabreseKirkendall'sassertion that Calabrese told him not to worry,that if theUnion ever came in to San Diego every automobile dealer would beorganized and it would not hurt or benefit Respondent one way or theother,I find implausible and incredibleHowever,since it is undisputed that Kirkendall terminated hisemployment with Calabrese on January 12 or 13, it follows that hisconversations with Calabrese were prior to that date Calabrese's assertionsof lack of knowledge of the Union's organizing efforts are thus refuted by awitness calledby Respondent5Coe,who appeared as a witness for Respondent, described herposition as business manager in January and February 1970 Coe relatedthatGoodman handed her a letter at work at II o'clock on a Saturdaymorning She noted the heading on the letter said something about a unionand handed it back to him advising she was not interested Goodmanadvised her that she should be because it would be for her betterment as anemployee I find it reasonable to infer that this event occurred on January24, 1970Calabrese then asked Baugh if Goodman, or anyone else,had ever confronted him about joining the Union, to whichhe responded in the negative. Baugh asserted thatCalabrese advised him not to tell anyone what went onduring the conversation or what was said. Baugh assertedhe responded by advising Calabrese that he was not amember of the Union, that he didsigna card, and thatthere were two sides to an issue and Baugh thought it wouldbe foolish just to listen to one side and not find outsomething for himself. Baugh related that Calabreseadvised him, "You can make it difficult for yourself in thecar business if you continue talking about the Union."Baugh asserted this was said in a manner to imply that if hecontinued his interest in the Union he would not beworking for Respondent.8Elvis L. Burdett was employed by Respondent from June8, 1969, to until approximately May 15, 1970, initially as aused-car salesman and later as a combined new- and used-car salesman. Burdett attended the meeting of Respon-dent's employees at the Palomar Club, at which time he andtheotherspresent signed union authorization cards.Burdett credibly related that, approximately 2-1/2 weeksafterthePalomarClubmeeting,hewas called toCalabrese's office by Calabrese. Calabrese greeted himwith, "I hear you have been looking for another job atTower Motors." Burdett responded that he had not beenlooking for another job, and if he were he would not begoing there, but he was not planning on leaving Respon-dent's employment. Calabrese then advised Burdett that heheard that Burdett and Stratton, another salesman, hadbeen looking for jobs at Tower Motors. Calabrese thenadvised Burdett, "Well, I wanted to talk to you about thisunion business. I know that you are on the union list. Inother words, that your name is on the list, and I knoweverybodyelse'sname thatisonthe list also. I don'tunderstandwhy you are getting involved in unionbusiness." Burdett related that he advised Calabrese that hehad gone to the meeting at the Palomar Club, that this wasthe firstmeetinghe had attended, that he did sign anauthorization card, and that he just wanted to find out whattheUnion was all about. According to Burdett, thenadvised, "I just wanted to talk to you and let you know thatyou are not going to lose your job because of it, but, I couldlet you go. I have sufficientreason tofire you, but I willnot."Calabrese then citedan instancewhere Burdettallowed a potentialcustomerto leave Respondent'sCalabrese acknowledgedthat he learnedof Goodman's appointment ascommitteemen from his business manager,Coe, "in the latter part ofJanuary " Accordingly, I do not creditthe denialof knowledge by Coe6Calabreseasserted the total salesforce,inferentially exclusive ofsupervisors, on January 26, when Drewassumedhis duties, was comprisedof 15 or16 salesmenWilliam T Baugh,Jr, a salesman, asserted that allbut one of thesalesmen were presentHe corroboratedthe assertionofGoodman thateveryonesigned a union authorization card7Thus Calabrese was self-contradictory,having assertedon directexamination that it wasnot until January 30 or 31 that he learned of thePalomar Clubmeeting onJanuary 28Calabresealso acknowledged that, in late December 1969, he saw one oftheUnion'sadvertisementswhich hedescribed as the firstevidence heactually had that the Unionwas involved8While Calabrese testified extensively,he was not questioned and didnot deny theassertions of Baugh, who demeanor I find impressive, andwhom I find credible PADRE DODGE381premises without turning the customer over to anothersalesman, as he was required to do, as justification for apotential discharge. Calabrese then advised Burdett that theUnion would never get into Respondent's facility as far ashe was concerned, that they had tried several times severalyears ago to get into San Diego and had failed, and that asfar as Calabrese was concerned they would never get in .9FrankW. Daily was employed by Respondent duringvarious periods commencing November 1966 until he wasdischarged January 30, 1970, allegedly discriminatonly.During his last period of employment he was a new-carsalesman.Dailywas a member of the San DiegoAutomobile Salesmen Association, which he described asan organization of salesmen in the San Diego area for thepurpose of attempting to improve their compensation andworking conditions, among other things. Daily related that,inAugust 1969, members of the Association took a voteand decided to contact a union, thus initiating the effort ofthe Union herein.Daily related that he had two conversations withCalabrese,both in Calabrese's office, one betweenChristmas and New Year's and the other in mid-January.In the earlier conversation, Calabrese inquired if Dailyknew any of Respondent's salesmen who belonged to theUnion, to which Daily responded in the negative. Calabresethen asserted, "Well, I just wanted clothes for you."Calabrese then advised Daily that if he heard or knew ofanybody who belonged, or was a member of the Union,they would find themselves "going down the road lookingfor a job." Daily asserted that, in his second conversationCalabrese inquired whether Daily could give him the namesof any of Respondent's salesmen who belonged to theUnion. Daily related that he responded that none of theother salesmen confided in him because he had worked forCalabrese too long. Calabrese then requested that Dailyadvise Calabrese if he learned of any of the sales menbelonging to the Union "because they would no longer beworking there." ioStephen A. Goodman credibly related a conversation hehad with Calabrese in the latter's office on January 30,1970, immediately after the sales meeting, or at approxi-mately 9:30 a.m. Calabrese advised Goodman, "I under-stand that you have been bothering the salesman tojoin theunion." Goodman denied bothering anyone, and assertedthat some of the salesmen had asked him questions whichhe had answered. Calabrese then asserted that twoemployees had come to him and advised him thatGoodman was bothering them about the Union. Goodmanreasserted that he merely answered questions and did not9Calabrese was not questioned about and did not deny this recitationof Burdett, whom I find credible10Calabrese initially denied knowing that Daily was in any wayengaged in the organizational activities of the Union at Respondent'sfacilityHe then asserted that he did learn that Daily had been to thePalomar meeting on January 28, 2 or 3 days after Daily was dischargedCalabrese specificallydenied having any conversation with Dailyrelative to union activities and denied threatening Daily with termination ifhe became involved in union activities, or advising Daily that anyone whobecame involved in union activities would be discharged To the extent thetestimony of Daily is at variance with that of Calabrese, I credit Daily11Goodman asserted that Calabrese had used the expression "down theroad' at a sales meeting indicating that by it he meant the individualwould not be working for him any longer12Calabrese asserted that he flrst>learned of the union organizing effortbelieve he had bothered anyone. Calabrese then advisedGoodman, "You are welcome to stay here as long as yousell cars, but as far as the Union goes, I don't want youbothering my salesmen about it, and if you can't do this youare down the road." Goodman responded that he wouldnot bother anyone. ii Goodman credibly related that duringhis conversation with Calabrese, on January 30, Calabreseadvised, "Padre Dodge has never been union, and neverwill be union, and I don't care what your feelings are aboutit."Goodman was also advised not to be a "rabblerouser" 12 and that if he did not desist he would be "downthe road."Immediately following his conversation with Calabrese,Goodman was called into the office of General SalesManager Drew. According to Goodman, Drew advised himthat Drew knew that Goodman hadjust finished talking toCalabrese. Drew advised Goodman that he believed thatGoodman was a good salesman and that Drew needed hisproduction. Drew then asserted, "But, I have got to haveyour word that you are not going to cause any trouble there[sic]with thisUnion."Goodman asserted that heresponded that he was not going to cause any trouble as faras botheringsalesmen,but he still believed that the Unionwould be the best thing that could happen. Goodman thenadvisedDrew that he would not bother anyone duringworking hours about joining the Union. Goodmanacknowledged that Drew also advised him, "You are hereto sell cars, and that is all you are here to do when you areworking." Goodman acknowledged no reference was madeto his free time or off-duty time.13Goodman related that the following day, Saturday,January 31, immediately after thesalesmeeting atapproximately 9:30 a.m., Calabrese again called Goodmaninto Calabrese's office and advised Goodman that this washis last warning; that two salesmen had again advisedCalabrese that Goodman was bothering them. Goodmandenied the accusation. Calabrese advised Goodman that asfar as Calabrese was concerned it was the truth. Calabresethen became vulgar and advised Goodman what Calabresewould do if Calabresewere a salesman.Calabrese alsoadvised Goodman "It has been tried before, to organize theUnion, and all attempts have failed. I can give you anexample ofone salesmanwhose brother worked at some caragency, and the last time they tried to push the Union hegot booted out and he had to go up to Alaska to get a job. IfI fire you, you won't be able to get a job in San Diego, inLosAngeles, or San Francisco. I went to a dealersassociation meeting last night, and the word is out alreadynot to hire any salesmen from Padre Dodge." Goodmanabout January 30 or 31 in his words, "When Goodman wasrunningaroundthe showroomin the officewitha letter appointing him asthe shopsteward"Calabreseacknowledgedcalling Goodmaninto his officeand advisingGoodman that he hadhad numerous complaints from salesmenand frompeople inthe office that Goodmanhad a lettersaying he had beenappointed shop steward for the Unionand that he was tellingpeople thatPadre Dodgewas goingto go Union, "And I told him what he did . .that hewasn't allowed to take andshow that letter around Padre Dodgeand that asfar as I was concerned what he did on theoutside was his ownbusiness,and what he didduring working hourswas my business." I findno denialof therecitationof Goodmanin the assertionsof Calabrese, andaccordingly credit GoodmanIalso creditCalabrese's embellishment13 1 have found,supra,thatDrewdid notappear as a witness 382DECISIONSOF NATIONALLABOR RELATIONS BOARDthen related that Calabrese also advised him that Goodmanwas "the reason that a lot of good men have been firedaround here lately." 14Discharge of Dowden-January 30, 1970Dowden was employed by Respondent on June 14, 1969,initially as a new-car salesman for approximately 2 months,then as a used-car salesman until his discharge on January30, 1970. Dowden attended the union meetings of January20 and 28. Between the two meetings he did discuss theUnion with some of the employees and, upon inquiry,advised some of them of the latter meeting. Dowden signeda union authorization card at the meeting at the PalomarClub and corroborated the assertion of Goodman that 14 ofRespondent's salesmen employees signed authorizationcards that same night. Dowden credibly related that onThursday, January 29, he was not scheduled to work. Heattended the sales meeting on the morning of January 30,returning at 3 p.m. for his 3 to 9 p.m. shift. About an hourafterDowden reported at work, or approximately 4 p.m.,General Manager drew called him to his office and advisedhim, "I'll have to let you go." Dowden inquired as to thereason and was advised by Drew, "It is your attitude. I willhave your check ready in a few minutes." When DowdenleftDrew's office, Drew followed him to the outside of thebuilding where Drew advised Dowden. "I worked for a guyjust like you do. I am sorry. So if I can help you out later,just let me know." Dowden asserted he then talked to DanCono, used-car manager, and advised Cono that he hadbeen fired. Cono responded, "Well, I expected that becauseMr. Drew told me to fire you yesterday and I told him tofire you himself because he couldn't give me a reason to fireyou. You know why you are being fired. I am not going tocome right out and say it, but you are not by yourself.Goodman is the next one to go." 15Discharge of Daily-January 30, 1970Itisundisputed thatDailywas initially hired byRespondent in November 1966, he left Respondent'semployment on several occasions for varying brief periodsof time, and his last period of employment commenced inJuly 1969 and terminated on January 30, 1970.16 Dailyattended the meeting at the Palomar Club on January 28and signed a union authorization card at that time. Thefollowing day, Thursday, was his day off. On that day he14This occurrence was the day after the discharge of Daily andDowden, consideredinfraCalabreseacknowledged talking to Goodman on two differentoccasions, but denied saying anything to Goodman about union activitiesCalabrese followed this with, "I told him what he did on the job with-thatitwas my business and what he did off the job was his business, but I justwanted him to get back to work selling cars" Asked if he threatenedGoodman in the event Goodman engaged in union activities onGoodman's free time, Calabrese responded he couldn't specifically say hedidordidnotCalabrese then denied threatening Goodman withterminationfor union activitiesTo the extent the testimony of Goodman is at variance with that ofCalabrese, I credit Goodman.15 In what may be considered corroboration of Dowden's assertion ofthe recitation of Cono, Burdett asserted that he was advised by Cono, theday before Dowden was discharged, that Cono had been advised by Drewto discharge Dowden, but Cono was not discharging Dowden because hehad no reasonplayed golf with Calabrese and Stunich, new-car salesmanager, at the Stardust Country Club. While in thelockerroom after the game, Daily requested and obtained aloan of 5 from Calabrese, who advised Daily that Calabreseknew who the "instigator" of the Union, at Respondent'sfacilitywas.During the golf game nothing was said byeither of the supervisors to alert Daily that his job was injeopardy, although Daily acknowledged that Calabrese didinquire as to when Daily was "going to get off my rear endand start to work." The following morning Daily attendedthe salesmeeting, and immediately thereafter Stunichcalled him into Stunich's office and advised Daily, "Well, Iwill have to leave you go. I hate to do it." Daily inquired asto the reason, and was advised by Stunich that GeneralManager Drew advised him to discharge Daily. Daily thenrelated that he was advised that the reason for his dischargewas lack of production.i7The Discharge of Manard-January 29, 1970Stanley Rod Manard was employed by Respondent as asalesman during periods from February to April, and againfor 2 weeks in July 1969. We are herein concerned with hisemployment which commenced approximately December1, 1969, terminating January 29, 1970, initially as a used-carsalesman, then commencing December 6 as financemanager or credit manager, in which position he continueduntil January 27, 1970.18 Manard succeeded Don Smith asfinance manager, and Smith thereupon became a salesman.Manard attended both of the union meetings in January1970, describedsupra,and signed a union authorizationcard at the Palomar Club meeting. Manard asserted that,on January 27, the day after Drew became general salesmanager, Drew inquired if he had any experience on thedesk, and advised him that Drew was going to be needinganother sales manager, and thought Manard might be theone he wanted. Drew then advised Manard that he wouldlikeManard to go back to selling automobiles and that hewould place Don Smith back on the job of financemanager, as Smith was not doing anything, in terms ofsellingautomobiles,on the floor.Manard indicatedagreement with Drew's request. January 28 was Manard'sregular day off, and he attended the union meeting thatevening.On the 29th he worked as a used-car salesmanfrom 9 a.m. until 5 p.m., when Drew called him to Drew'sofficeDrew greeted him with a question. "Calabrese gotany reason to be pissed off at you?" Manard deniedNeither Cono nor Drew appearedas witnesses,and Respondent offeredno explanation of its failure to produce them Calabrese, whoacknowledged ordering the discharge of Dowden, was not present duringthe discharge interview or the succeedingeventsRespondent's varied andinconsistent explanations of the reasons underlying the discharge ofDowden are consideredinfra16His alleged rehiring and separation in March 1970 are consideredinfraIT I have found,supra,thatDrew did not appear as a witness, and noexplanationwas offered by Respondentas to its failureto call himCalabrese's explanation of the underlying reason for discharge of Daily,asserted Respondent's defenses for that action, and Stunich's recitation, areset forth and considered,infra18 It appears undisputed that the position of finance manager or creditmanager, asrelatedbyManard, encompassed the writing of salescontracts, the obtaining of down payment loans and other creditundertakings and the sale of life, accident,health,and credit insurance PADRE DODGEknowledge of any conflict. Drew then inquired if Manardhad had any sort of an argument with Calabrese, andreceived a negative response Drew then advised Manard,"Well, he doesn't want you around." Drew then advisedManard that he had been serious about offering Manardthe job of sales manager, that Drew had no idea thatManard's discharge was going to happen, and that he feltbad about it. Drew advised Manard not to tell anyoneabout it or discuss it and especially not to say thatCalabrese wanted him fired or did not want him around,advisingManard that if he disregarded this advice Drewwould deny such an assertion by Manard. Manard deniedleaving his Job voluntarily or resigning.19The Discharge of Goodman-February 12, 1970Goodman, who was initially employed by Respondent inthemid-July 1969 as a new-car salesman, was dischargedon February 12, 1970. According to Goodman, whom Icredit, he attended meetings of the Union commencingAugust or September 1969. It was Goodman who contactedDowden, Manard, and Burdett and advised them of theunion meeting on January 20, which they attended, afterthe regular union meeting on that date. It was at thatmeeting that Goodman was elected as in-plant committee-man by approximately 10 of Respondent's salesmen.Goodman was also in attendance at the union meeting ofJanuary 28 when approximately 14 of Respondent'ssalesmen signed authorization cards. Goodman related thaton Thursday, February 12, he was scheduled to work from9 a.rn. to 9 p.m. When he returned from lunch, atapproximately 12.45 p.m., Sales Manager Drew advisedhim that he was being discharged. Goodman inquired as tothe reason and was advised by Drew, "Well, the reason Iput down on your termination notice is rabble rousing."Goodman inquired if this was Drew's idea and Drewresponded that he could not tell Goodman that. Goodmaninquired as to when he could pick up his paycheck andDrew advised that it should be ready in about 5 minutes.Goodman related that, as they were leaving Drew's office,Drew advised him, "If there is anything I can do to helpyou get another job, by all means I will do it." Drewinquired whether Goodman needed a ride home. GoodmancalledDrew's attention to the fact that Goodman wasrequited to turn in his demonstratorWhile Drew wastrying to locate a lot boy to drive Goodman home,Calabrese inquired what he needed the lot boy for. WhenDrew advised Calabrese that Drew would have the lot boyrunGoodman home, Calabrese responded, "Let himwalk "2019 1 have found,supra,thatDrew did not appear as a witness and noexplanation was offered by Respondent as to the reason for his failure toappear The contentions of Respondent as to the reasons for the dischargeof Marard and the alleged justification in an effort to establish good causefor such discharge are consideredinfra20Drew, as notedsupra,did not appear as a witness Respondent'svaried defenses for the discharge of Goodman are set forth and consideredinfra21Ir fact, Seavello was not discharged until February 27, and then onlybecause of a poor sales record in February383Respondent's Defenses Relative to theDischarges-Other Related EvidenceInitially,Respondent sought to establish that thedischarges were motivated by business conditions. Cala-brese related that he participated in a meeting with factoryrepresentatives and other Dodge dealers, covering SanDiego and Los Angeles Counties, in early January 1970.calabrese related, "Mr. Virgil Boyd, the president ofChrysler corporation, assembled the Dodge dealers togeth-er of Southern California and talked to us about the hardtimes we are going to have ahead of us and that we had toget down to basic hard sell and get away from theflamboyant type of discounts and stuff like this and we hadto take and all go back and review our financial statementsas far as expenses are concerned and to take a review of our1968 financial statement as far as expenses are concernedand in comparison with what we are paying now for thesame job being done and to eliminate any unnecessaryexpenses, or to this nature." What application this garbledstatement is supposed to have on the discharges, in questionherein, is obscure.Calabrese asserted that in the first 4 months of 1970 31nonsupervisorysalesmen terminated employment byRespondent, of whom 16 were voluntary terminations and15were involuntary terminations. The import of thisundocumented assertion is obscure, particularly in the lightof Calabrese's recitation of his conversation with GeneralManager Drew on Janaury 26, considered next.According to Calabrese, he had an extensive conversa-tion with Sales Manager Drew on January 26, 1970, the firstday of Drew's employment, dunng which the records,qualities, and inferentially deficiencies of each salesmenwere considered. Calabrese asserted that at that time he andDrew decided to discharge three salesmen whom heident£fied as Dowden, Daily, and Seavello.21Calabrese asserted the reason for his meeting with Drewwas that they needed some new blood, "that the salesmenwe had were, there was something either wrong with themor they were going to sleep on the job, that we had morepeople walking in on the showroom floor, but they weren'tbeing waited on." Thus, Calabrese would infer that thereason for the discharges was low production or a poorsales record. In fact, the record supports a reasonableinference that Dowden and Goodman, at the time of theirrespective discharges, were among the top salesmen in thegroup.22The specific circumstances of each discharge appearsupra,and the asserted reasons underlying said action arenext set forth and considered.Calabrese asserted the reason for the discharge ofDowden was his "arrogant attitude, trouble with manage-ment." I have found,supra,that,at the time of hisCalabrese recitation of his efforts on January 29, and those of SalesManager Stunich to reinvigorate Daily,infra,are self-contradictory to hisassertion that the decision to discharge Daily was made on January 26Calabrese is thus hung on a petard of his own making in his patentlyfalse effort to establish a discharge decision prior to the union meeting ofJanuary 2822WhileDailywas discharged on January 30, Seavello was notSeavello was low man in sales and the only salesman, according to creditedtestimony, who had not signed a union authorization card on January 28 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge,SalesManager Drew advised Dowden, "I workfor a guy just like you do. I am sorry. So if I can help youout later, just let me know." Cono, Dowden's immediatesuperior, advised Dowden that he had been told by Drew tofireDowden, and had refused to do so because Drew couldnot give him a reason. Dowden's assertion that he was topsalesman when he was fired stands unchallenged Dowdenasserted that his earnings were $1,200; however, the recordin unclearas to whether he referred the last 2 weeks ofJanuary or the entire month. Dowden's assertion that nosupervisor had ever criticized his sales performance, or hisdealingswith customers, stands undisputed.Dowdenrequested, from Drew, a copy of his termination notice, buthas never received it. In August 1969, the dealershipannounced a contest for which the prize was a 5-day, all-expense, trip to Hawaii with a cash bonus, which Dowdenwon.23 Dowden acknowledged there was a bonus systemfor selling cars and he offered to quit because his "highgross" check was held up for several days.24Calabrese sought to establish that Dowden, in thelanguage of Calabrese, was "Just hard to get along with."Asked to explicate, Calabrese went into a dissertationabout the factory-sponsored Hawaiian trip, announced inAugust, to which Calabrese added $200 cash, won byDowden. Calabrese related that Dowden collected the$200 from him, then advised he had decided not to makethe trip. This was in November. Calabrese first could notrecall any incident involving Dowden in December. Then,in response to a leading question, recited that Dowden wasat the sales agency "a little tipsy with a highball glass," butCalabrese did not know if Dowden was on duty at thattime.Calabrese asserted Respondent's policy was if youdrank you did not come to work.25Asserting he had advised Stunich to discharge Dowden,at the time of the January 20 incident, Calabrese relatedthat when Stunich advised him Dowden had cooled down"a little bit" and "we do not have too many salesmen rightnow,"26 he agreed to Dowden's retention. Respondent's23We are not herein concerned with the reasons why Dowden did notavail himself of the trip24This event occurred on January 20. Dowden acknowledged "highgross checks"are handed out at sales meetings,but denied this was alwaystrueDowden asserted the 5th and 20th of each month was a payday Hewas provoked because a"high gross check" was held up for 4 days New-Car Sales Manager Stunich witnessed the confrontation between Calabreseand Dowden,as described Dowden as"coming on strong,"but could notrecallany swearing or gestures by Dowden Stunich did inquire whyCalabrese did not fire Dowden and was advised by Calabrese that Dowdenwould cool off Dowden acknowledged laying the keys to his demonstratoron Stunich's desk and advising Stunich he was quitting Stunich advisedhim to "relax" that Stunich would obtain the check for himCalabrese,in an effort to magnify theJanuary 20incident,assertedDowden threw his car keys on the floor in the presence of Stunich and anunidentified salesmanDowden denied throwing the keys on the floorStunich,witness for Respondent,corroborated Dowden,whom I credit25Respondent'scounselacknowledged this incident was not acontributing factor in Respondent'sdecision to discharge Dowden Inaddition, formerGeneral SalesManagerKirkendall, a witness forRespondent,who was present during this incident,acknowledged thatDowden is currently employed by him. Kirkendall described Calabrese'sreaction, at the time of the incident,as "Mr Calabrese was not upset aboutit26There is no evidence of any substantial fluctuation in the number ofsalesman employed by Respondent It was Calabrese who related they hadmore salesmen in December and January than the 14 to 16 maintainedpurported reason for discharging Dowden is thus revealedas being withoutsubstance.I turn next to the discharge of Daily. I have found,supra,thatDaily signed an authorization card for the Union onthe evening of January 28. Calabrese related that headvisedDrew, on January 26, to discharge Daily. Noexplanation appears why this instruction was not carriedout on January 27 or 28, when Daily, inferentially, was atwork. Calabrese asserted that he advised both Drew andStunich that Daily had been a goodsalesman untilthe last 6or 7 months. Calabrese then suggested that he and Stunicharrange to play golf with Daily, to afford Calabrese anopportunity to get to the bottom of whatever problem Dailyhad.27 It is undisputed that the three named did play golfon January 29. Immediately, after thesalesmeeting, thefollowing morning, January 30, Stunich advised Daily thathe was being discharged on instructions from GeneralManager Drew. CalabreseassertedthatDaily was dis-charged by Drew for nonproduction.28 The assertion ofDaily that, in 1968, he had been a member of the DeltaClub,and the Diamond Chapter, honorary awardsinferentially granted to salesmen with high total annualsales, stands undisputed. Daily acknowledged that he didhave a slump in sales covering a period of approximately 3months prior to his discharge, but related he was not thelow man in production of Respondent's salesmen. Hisassertion that Seavello was below him on the productionchart is not disputed. The denial of Daily that he was givenany warning of a possible discharge by either Drew orStunich stands undisputed.I turn next to the discharge of Manard on January 29. Ihave found,supra,thatManard was reemployed byRespondentasa salesmeninearlyDecember 1969.Kirkendall related that Don Smith, who wasfinancemanager, also called contractmanager,advised Kirkendallthat he was going to leave Respondent's employment andgo to work for the State of California.29 Kirkendallsince27The denial of Daily that any mention was made of his employmentstatusduring the golf match stands undisputed Daily acknowledgedCalabrese inquired,"When I was going to get off my rear end and start towork " I find this innocuous assertion far from a threat of the imminencyof dire results25While Stunich related noting what he described as a lack ofaggressiveness on the part of Daily,there is no evidence that he reportedthese asserted facts to management,or that he reprimanded Daily at anytimeMore importantly, it is not contended that Stunich was in any wayinvolved in the decision to discharge DailyFormer General Sales Manager Kirkendall related that during his i Imonths,as a supervisor of Daily,he found that Daily was a very capablesalesman who decided not to work and who would be content to put in 2or 3 hours of work,2 or 3 days each week,and then get sidetracked onother interestsKirkendall related that he would join Daily,afterworkhours,for a drink,and at times assumed that Daily had a 6 or 7 hours'head start predicated on his estimate of Daily's conditionKirkendallasserted thatDailywould miss 20 percent of his worktime and thatKirkendall had reprimanded him for this at least three times each week onan average Kirkendall acknowledged that none of these reprimands wereplaced in Daily's personnel fileKirkendall related he fired Daily at leasteight times,in 10 months,but on at least four of these occasions he hiredDaily back without terminating him Kirkendall acknowledged that Daily.closed between the 75 and 80 percent of his own deals, while he wasworking under Kirkendall29However,the assertion of Manard that Smith,in fact, became a(Continued) PADRE DODGE385acknowledged recommending the selection of Manard toCalabrese.30Manard credibly related that, in earlyJanuary, inferentially at approximately the time ofKirkendall's departure,Manard had a conversation withCalabrese, at which time Manard inquired if he couldobtain a position in management.31 According to Manard,Calabrese responded that he had someone in mind, that heappreciatedManard's aggressiveness and would keep himin mind.32 It is undisputed that Manard was paid a monthlysalary of $ 600 as finance manager, while Smith, in the sameposition, had been paid $350 a month.Ihave found,supra,on January 27, General SalesManager Drew advised Manard that Drew wanted to putSmith back into the job of finance manager, as Smith wasnot doing anything as a salesman, and, further, that Drewwould be needing anothersalesmanager and thoughtManard might be the individual that he wanted. Accord-ingly, because January 28 was his day off, Manard reportedas a salesman on January 29 and worked as a salesmanfrom 9 a.m. until his discharge at approximately 5 p.m.Initially,Respondent asserted that Manard, as financemanager, was a supervisor. There is not a scintilla ofevidence in this record that the finance manager, at anytime, exercised any of the responsibilities enumerated inSection 2(11) of the Act defining a supervisor. Even if therewere, it is patent, and undisputed, that Manard was asalesman at the time of the discharge. Respondent thensought to establish that Manard was not, in fact, dischargedbut resigned, having been recommended by Drew for amanagement job at a competitor, Duringer Chevrolet.33Respondent next asserted that Manard was dischargedbecause of his incompetence as finance manager. Calabreseacknowledged that Manard, as finance manager, was notconsidered or mentioned during his discussion with Drewabout the relative qualities or weaknesses of the varioussalesmenon January 26. Thus, no consideration was givento the position Manard then occupied that day. Calabreserelated that, on January 27, Drew advised him that some ofthe salesmen were complaining that loans that Manard wastrying to get would be turned down, that he was taking toolong to obtain loans, and that in some instances, wheresalesman for Respondent at the time that Manard replaced him appearsundisputed Calabrese acknowledged advising Drew, on January 26, thatSmith had just been put on the floor,that he had been the insurancesalesman, and that Calabrese did not know if Smith could "make it or not"as a salesman30Kirkendall descnbed Manard as a very capable individual with agreat desire to succeed in the automobile business Kirkendall asserted thisparticular vacancy gave him an opportunity to help Manard learn that endof the business as a step toward helping Manard achieve a managementpositionIfind it unnecessary to treat in detail with Kirkendall's explanation ofthe training he afforded Manard in the matter of securing loans,arrangingfinancing, and selling various types of insurance3i It would appear from Manard's recitation that he recognized theprobability that either Stunich or Cono would be advanced to general salesmanager,and that he was hoping to succeed one of them32Calabrese corroborated this assertion of Manard33Calabrese related that Drew was with Dunnger Chevrolet prior to hisemployment by RespondentManard credibly related that the position at Duringer was notmentioned until after he was dischargedby DrewHe also asserted that hisinquuy revealed that the position was not management but was a salesposition and he was neveremployed byDuringer34The following recitation of Calabrese is unsupported by even ascintilla of evidence of probative valueloansManard attempted to get were turned down, the sameindividuals were walking across the street buying automo-biles,inferentiallyobtaining credit.Thereafter,Drewadvised Calabrese that Smith wanted to return to his oldjob, assertedly because Smith learned from some of thesalesmenthatManard was not doing a goodjob. Calabreseasserted that he instructed Drew to terminate Manard, andlater learned that instead of terminating him Drew hadtransferred him to the used-car lot as a used-car salesman.Calabrese asserted he advised Drew, "If you catch a manwith his hand in a cookiejar, hell, you don't keep him. Youjust get rid of him." 34Manard asserted he was advised, on January 27, that hewas being transferred to sales work with an opportunity forpromotion, effective January 29. Calabrese admittedlearning of this transfer on January 29.35 Calabrese thenasserted that "Mr.Drew terminated him. He didn'tterminate him. He came back and told me that Manardresigned."Asked what he meant by resigned, Calabreseasserted that he had been advised by Drew that Drew hadhelped Manard obtain ajob at Dunnger Chevrolet. I do notcredit the recitation of Calabrese.Itisundisputed that Goodman was discharged onFebruary 12. I have found,supra,thatGoodman wasadvised at lunchtime, by Drew, that the reason stated on histerminationnoticeforhisdischargewas"rabblerousing."36 It appears undisputed that Goodman was oneof Respondent's bettersalesmen.Kirkendall acknowledgedthat he presently employs Goodman. Kirkendall describedGoodman as "a very capable salesman who has an attitudeof complaining about certain deals that a manager willmake a decision on."37 Calabrese described Goodman as a"general screw-off." Calabrese asserted that he would walkout in the morning and see Goodmanacrossthe street, onthe used-car lot where he was supposed to be on duty,paying no attention to a customer. Goodman's assertionthat he was a new-carsalesman andnot a used-carsalesmanis otherwise undisputed and is credited. Calabreseasserted that, aftera sales meeting,he would see GoodmanQ Now earlierthismorningyou testified to the effect that MrManard hada hand in the cookie jarA YesQWhat do youmeanby "a handin the cookie jar9"A I was told byMr Drew that some of the customersthat werecoming into thethat some ofthe dealsthat we were getting thathad to be financedon the outside,thatMr Manard was not gettingthem financedand that thecustomers were eventuallyending upacross the street and, according to Mr Drew, that some of thesalesman accused Manard of bird-dogging them across the streetTo keepthis recitation in focus, it must be remembered that Drew beganasGeneralSalesManager onlythe daybefore,January 26 Calabrese'sown story isthatManard was not discussedthat day.Respondent's counsel asserted Manard was "moonlighting" by workingforHargisMotors, oppositeRespondent's facilityThereisno evidenceherein ofsuch activity35Erroneouslystatedas January 3036 The conjectureof Respondent's counsel as to what"rabble rousing"encompassed is not evidence and is disregarded31Kirkendallthen explainedthathe had constantproblems withGoodman relative to theprecise amount of commission he paid on aparticulardeal,or themethod ofsplitting commissions.Kirkendallsummarizedby stating, "However, he [Goodman I is a good man and I wasable to cope withthese things and straighten them out onhim, overcomethe employee, and he is a good employeeand a salesman of mine now " 386DECISIONSOF NATIONALLABOR RELATIONS BOARDget into a car with two or three other salesmen and driveoff, presumably to have breakfast, without checking out.38Calabrese first asserted that the duty hours of the salesmenwere 9 a.m. to 3 p.m. and 3 to 9 p.m., thus requiring noluncheon break. Calabrese then became confused as towhen the duty hours were 9 a.m. to 9 p.m., and whethersuch hours were scheduled prior to or after February 1.Having asserted that Goodman would leave the lot whileGoodman was on duty, Calabrese then acknowledged thathe did not, in fact, know whether Goodman was on themorning or afternoon shift on the particular day he saw himleaving the premises. Having asserted that Goodman wouldleave the lot while Goodman was on duty, Calabrese thenacknowledged that he did not, in fact, know whetherGoodman was on the morning or afternoon shift on theparticular day he saw him leaving the premises. Havingasserted that Goodman left without authority, on occasionsboth in the morning and in the afternoon, Calabrese thenacknowledged that he could not accurately relate whatoccurred in the afternoon since he was not at the salesagency in the afternoon. Calabrese was unable to relate onhow many mornings Goodman left the premises when hewas supposed to be on duty, Calabrese then acknowledgedthat he didn't know for certain if Goodman was on dutysince he had nothing to do with the schedule.39 WhileCalabreseassertedproductiondropped in February,compared to January, no production figures were intro-duced, particularly those of Goodman. It must therefore beconcluded they would not support this assertion ofCalabrese. In addition, Calabrese asserted Goodman wasdischarged for setting "a bad example for the rest of themen." Calabrese asserted this condition was only afterGoodman became in-plant committeeman for the Union.40Ifind"rabble rousing," for which Drew assertedlydischarged Goodman, at substantial variance in connota-tion from "setting a bad example " the reason advanced byCalabrese.Burdett credibly related that, in his conversation withCalabrese in mid-February, Calabrese advised that Good-man had been "told twice," by Calabrese, not to talk aboutthe Union on the premises, but had kept on doing it, "so hehad been let go."Calabrese's demeanor, his self-contradictions, his numer-ous inaccuracies, and Respondent's shifting of defenses,which must have emanated from Calabrese's imagination,are among the reasons I have found the recitations ofCalabrese incredible.CONCLUDINGFINDINGSRespondent errs, in its brief, in urging that interrogationof an employee relative to either his or his fellowemployees' union activity is permissive and not unlawful ifit contains neither a threat nor a promise of benefit. Prior totheBlue Flashcase 41 all interrogation relative to union38While it is undisputed that Goodman was discharged on February 12,Calabrese placed the time of these events as between February I and 1439 I credit the denial of Goodman, who asserted he left the premisesafter sales meetings only when he was scheduled for the late shift40Calabrese testifiedQ It was only after he became a representative of the union thathe started taking liberties, is that what you are testifying to"A Yesmembership, activities, and desires was held to beper seunlawful.InBlueFlashthe Board foundlegitimate reasonsfor inquiry, when conducted with appropriate safeguards.The Board held that thetest iswhether, under all thecircumstances, interrogation reasonably tends to restrain orinterferewith the employees in the exercise of rightsguaranteed by the Act.The Board further elaboratedin itsdecision in theJohnnie's Poultrycase,42 in which the Board stated that thepurpose which the Board and courts have held legitimate(permitting interrogation) are of two types: verification of aunion's claim to majority status to determine whetherrecognition should be extended . . . ; and investigation offacts concerningissuesraised in a complaint, where suchinterrogation is necessary in preparing the employersdefense for the trial of a case.There is no indication in this record of the existence ofeither of the conditions outlined by the Board in theJohnnie's Poultrycase, nor were the enumerated safeguardstaken.Accordingly, I find the interrogation of employeesby Calabrese, as found in the section entitled "Interference,Restraint, and Coercion," were coercive and thus violativeof the provisions of Section 8(a)(1) of the Act.43I have found,supra,that on the morning of January 29,about 9:30 a.m., Calabrese advised Baugh of Calabrese'sknowledge of Baugh having attended the union meeting atthe Palomar Club the prior evening. At that time Calabreseadvised Baugh "there will be no union now or ever at PadreDodge." Calabrese also advised Baugh that if Baughwanted tocontinuein the car business he should forgetabout the Union. I have found that, in mid-February,Calabrese advised Burdett that Calabrese was aware ofBurdett'sunion activities, thatwhileCalabresehadsufficient reason to fire Burdett (and inferentially could doso with impunity), he would not do so. I have found that inmid-January,Calabrese requested thatDailyadviseCalabrese if Daily learned of any salesman belonging to theUnion, "because they would no longer be working [here ] "Numerous Board decisions, with court approval, haveheld that threats, of the type found herein, and, alternative-ly,creation of an impression of surveillance, in eachinstance, is coercive conduct in derogation of Section8(a)(1) of the Act. I find accordingly.Ihave found,supra,that, as early as November orDecember 1969, GeneralSalesManager Kirkendall, as wellas Calabrese, were aware of the efforts of the Union toorganize automobilesalesmen inSan Diego, includingthose employed by Respondent. Kirkendall's antiumoncomments, after taking note of the bulletin board notice ofa scheduled union meeting, without more, establishes suchknowledge. Cogent evidence of Calabrese's knowledge ofthe meeting, on January 28, at the Palomar Club, appears inhis assertion that he was advised of that meeting by asalesman,whom he identified as Ray Dresser who advised41BlueFlashExpress Inc,109 NLRB 59142 Johnnie's Poultry Company,146 NLRB 770, 77543 In making the foregoing findings I exclude theinterrogation ofGoodman, by Calabrese,relative to Goodman's union activities duringworktime,and a similarinquiry by DrewThe right of an employer to forbidunion activities during worktime isbeyonddisputeNo allegation appears in the complaintof the adoption orpromulgation of an excessivelyrestrictive no-solicitation rule. PADRE DODGECalabrese, "They had a big meeting last night at thePalomar Club." That Calabrese did, in fact, learn theidentity of the employees who attended is verified by theinterrogations he conducted.The effort of Calabrese to establish that he and Drewarrived at an understanding, on January 26, to dischargeDowden, Daily, and Seavello, inferentially by reason ofpoor sales records, for reasons set forthsupra, Ifinddemonstrably false.It is undisputed that Manard was discharged, on January29, the day after his attendance at the union meeting.Contrary to being warned of any deficiency, Manard hadbeen retransferred to sales work, by Drew,with a promiseof promotion, only 2 days before.Calabrese purportedly played golf with Stunich andDaily, also on January 29, to attempt to "get to the bottom"of whatever problem Daily had. Yet, without such an efforthaving been made, Daily was discharged summarily, earlyon January 30, by Stunich, purportedly upon the directionof Diew. This was his first day at work after attendance atthe union meeting.Dowden, apparently one of Respondent's better sales-men, was summarily dismissed,without warning,by Drew,who apologized with, "I work for a guy dust like you do."This,coupledwith the refusal of Cono to dischargeDowden, for asserted lack of a valid reason, provides areasonable basis to infer that Calabrese, in fact, ordered thedischarge of Dowden.Calabrese'sefforttoestablishthatGoodman leftRespondent'spremiseswithoutpermissionandwasdischarged for that reason, or, alternatively, that Goodman,after a warning,continued to discuss the union duringworkume, and was discharged for that reason, has beenfound to be without substance.In numerous cases the Board and courts have held thatdirect knowledge of an employee's union activities is not asine qua nonfor finding that an employee had beendischarged because of such activity but may be inferredfrom the record as the whole. The small number ofemployees, and the abruptness and timing of the discharge,are among the factors consideredWiese Plow Welding Co.,Inc.,] 23 NLRB 616.The unexplained coincidence of time with respect to theprincipal events has been found to be no coincidence at all,but rather part of a deliberate effort by the management toscotch the lawful measures of the employees before theyhad progressed too far toward fruition. The court held thatifemployees were discharged partly because of theirparticipation in a campaign to establish a union and partlybecause of some neglect or delinquency, there is nonethe-less a violation of the Act.N L.R.B. v. Jamestown SterlingCorp,211 F.2d 725 (C A. 2).The existence of some justifiable ground for discharge or94Calabrese acknowledged that prior to the discharge of Daily,salesmen recieved a commission equivalent to 25 percent of the gross,provided the salesman closed his own deal If the salesmen neededassistance in closing a deal he receivedonly 12-1/2 percent,with thedifference going to the individual who closed the deal I have found thatDaily closed 75 to 80 percent of his dealsWhen Daily returned, thecommission for all salesmen was reduced to 20 percent, with the other 5percent going to two men who were designated as team captains or closers,387layoff isno defense if it was not "the moving cause."Wells,Inc. v. N. L R.B.,162 F.2d 457,460 (C.A. 9).The abruptnessof a discharge,and its timing, have beenfound to be persuasive evidence as to motivation.N. L. R. B.v.Montgomery Ward & Co.,242 F.2d 497, 502 (C.A. 2);N.L R. Bv SouthernDesk Co.,246 F.2d 53, 54 (C.A. 4).The Boardhas found a dischargediscriminatorilymotivatedby reasonof the unconvincing character of thereasons adduced to support the discharge.N L.R B v.Radcliffe,211 F.2d 309, 314-315 (C.A. 9);N L.R.B. v. Dant,207 F.2d 165, 167 (C.A. 9).In view of the above facts,and upon the entire record as awhole,Ibelieve and find that Respondent'spurportedreasons for discharging Stanley R. Manard,FrankWDaily,Gerald Dowden,and StephenGoodman,and itsfailure thereafter to reinstate each saidemployee to hisformer or substantially equivalent position,were pretextu-ous and the real reason and moving cause was the unionactivitiesof each said employee,and said dischargesconstituted discrimination to discourage membership in theUnion,in violation of the provisions of Section 8(a)(3) and(1) of the Act.The Purported Reinstatement of Frank W.Daily-March 16, 1970Respondent contends that Daily was reinstated onMarch 15, 1970. Necessarily,a valid offer of reinstatementwould terminate any backpay period, would obviate theneed for an order of reinstatement,and would eliminateDaily as a potential voter in the election,which was held inApril. The facts relative to Daily's purported reinstatementappear substantially undisputed.At the direction of Calabrese, Finance Manager DonSmith called Daily on March 14 to ascertain if Daily wasinterested in returning to Respondent's employment. WhenSmith received a favorable response, Calabrese entered theconversation and advised Daily to report the followingmorning. Thereupon, Daily advised Calabrese "there is afew things we have got to talk about." The followingmorning, Daily reported at Calabrese's office, awaited thearrival of Calabrese, and was then advised by Calabresethat they now had teams and team captains, and thatCalabrese would introduce Daily to his team captain. Dailyadvised Calabrese that he wanted his seniority, insurance,and vacation eligibility reinstated.He also requested anadvance of $200 against his vacation pay. According toDaily, Calabrese advised him to discuss such matters withhis team captain 44Calabrese acknowledged that Smith had no authority todiscuss working conditions with Daily. Calabrese acknowl-edged that he did not discuss the conditions under whichDaily returned.45 Calabrese specifically dented havingtalked to Daily about seniority,insurance benefits, orvacation eligibility. Calabrese denied instructing Daily toon all deals In the light of other facts, set forth, i find it unnecessary todeterminewhether the change in commissions constituted a changedcondition which might preclude a finding of reinstatement41Calabrese testifiedQ Did you discuss any conditions with him [Daily] about himreturning')AAbsolutelynone,except for going to work 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscuss these matters with his team captain, asserting heintroduced Daily to Campbell, generalsalesmanager 46 Tothe extent the testimony of Daily is at variance with that ofCalabrese, I credit Daily.Calabrese related the insurance provided was hopitaliza-tion. An employee qualified after 30 days of employment,and coverage continued through 30 days after separation. Itis thus obvious that unless Daily was being reinstated, asdistinguished from being employed as a new employee, hewould not be entitled to the insurance benefits until he hadbeen employed for 30 days. Calabrese acknowledged thatwhile the general sales manager, Campbell, had the right tohire and fire, he did not have the right to make rules andregulations concerning fringe benefits of employees, whichCalabrese alone could determine. Calabrese, not Campbell,instigated and was solely responsible for the employment ofDaily, on March 15. There is not a scintilla of evidence thatDaily was advised by anyone that he was being reinstatedwithout prejudice to his seniority and other rights andprivilegespreviously enjoyed.Beingunable to obtainclarificationofhisstatus,Daily did not return toRespondent's facility after March 16.I find that Respondent's alleged reemployment of Daily,onMarch 15, 1970, did not constitute reinstatement,following a discriminatory discharge, within the meaning ofBoard decisions, and does not toll any backpay period, nordeprive Daily of his status as an employee at the time of theelection herein on April 21, 1970.47IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce, among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in and isengaging in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Ithas been found that Respondent discriminatorilydischarged Stanley R. Manard on January 29, 1970, FrankW. Daily and Gerald Dowden on January 30, 1970, andStephen Goodman on February 12, 1970, and has eversince failed and refused to recall and reinstate each of thosenamed. Accordingly, I recommend that Respondent offerto each immediate and full reinstatement to the former orsubstantially equivalent position of each, without prejudiceto the seniority and other rights and privileges previouslyenjoyed by each, dismissing, if necessary, any employeehired since the date of each discharge It is further46Campbell did not appear as a witness, and Respondent offered noexplanation of its failure to call him47Ertel Manufacturing Corp,147 NLRB 312, 331-334In so finding, I find it unnecessary to resolve the impact, if any, of therequirement of California statutes that automobilesalesmen,as a conditionprecedent to employment, are required to obtain a license from therecommended that Respondent make each of those namedwhole for any lost of pay each may have suffered by reasonof said discrimination. Said loss of pay shall be based on theearnings each would have earned from the date of thedischarge of each until the date each is offered reinstate-ment, less net earnings during said period. Since the recordreflects that these salesmen, except Manard, where workingon a straight commission basis, I recommend that adeterminationofbackpay should be based upon adetermination of the percentage relationship the grossearnings of each bears to the average gross earnings ofthose who comprised the full-time nonsupervisory salesforce, during the respective last period of employment ofeach dischargee, and the application of said percentage tothe average gross earnings of said full-time nonsupervtsorysales force during the period between each discharge andeach offer of reinstatement 48 Said backpay shall becomputed on a quarterly basis in the manner established bythe Board inF.W Woolworth Company90 NLRB 289.Interest on backpay shall be computed in the manner setforth inIsis Plumbing and Heating Co.,138 NLRB 716It is also recommended that Respondent be ordered tomake available to the Board, upon request, payroll andother records to facilitate checking of the amount ofearnings due.In view of the nature of the unfair labor practicescommitted the commission of similar or other unfair laborpractices reasonably may be anticipated. I shall thereforerecommend that Respondent be ordered to cease and desistfrom in any manner infringing upon rights guaranteed to itsemployees by Section 7 of the Act.Having found that the discharges of Frank Daily, GeraldDowden, and Stephen Goodman were discriminatorilymotivated, it follows that said individuals were employeesof Respondent, entitled to vote in the election of April 21,1970, and the challenges to said ballots should be overruled.Iwill recommend that Case 21-RC-11649 be severed, thatthe Regional Director for Region 21 be directed to openand count the ballots of Frank Daily, Gerald Dowden, andStephen Goodman, and thereafter to certify the results ofthe election.Upon the foregoing findings of fact and upon the entirerecord in the case I make the following-CONCLUSIONS OF LAWI.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.International Association of Machinists and Aeros-pace Workers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By engaging in the conduct set forth in the sectionentitled"Interference,Restraint and Coercion," to theextent therein found, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.Department of Motor Vehicles, to be displayed at the business location ofthe dealer It is undisputed that Daily did not obtain such a license inMarch 197048StoryOldsmobile, Inc,145NLRB 1647,Folk Chevrolet, Inc,176NLRB No 30 PADRE DODGE4.By discriminating with respect to the hire and tenureof employment, and terms and conditions of employment,of Stanley R. Manard, Frank W. Daily, Gerald Dowden,and Stephen Goodman, thereby discouraging the freeexercise of rights guaranteed by Section 7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon thebasis of the foregoing findings of fact andconclusions of law,and upon the entire record in the case, Irecommend that Respondent,Padre Dodge, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Associa-tion of Machinists and Aerospace Workers,AFL-CIO, orany other labor organization of its employees,by discharg-ing or otherwise discriminating against employees in regardto their hire or tenure of employment, or any term orcondition of employment.(b) Interrogating employees in a manner violative ofSection 8(a)(1) of the Act.(c)Threatening economic retaliation if any employeeengages in organizational or other activities protected bythe provisions of Section 7 of the Act.(d)Creating an impression of surveillance of unionmeetings.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right of self-organization, to form labor organizations, to join or assistthe above-named Union, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in any other concerted activity forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3)of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a) Offer to Stanley R. Manard, Frank W. Daily, GeraldDowden, and Stephen Goodman immediate and fullreinstatement to the former or substantially equivalentposition of each without prejudice to seniority or otherrights and privileges previously enjoyed by each and makeeach whole for any loss of pay each may have suffered byreason of Respondent's discrimination against each inaccordance with the recommendation set forth in "TheRemedy" herein(b) Preserve and, upon request, make available to theBoard or its agents, for inspection and reproduction, allpayroll records, social security payment records, timecards,personnel files, and all other records necessary to analyze,compute and determine the amount of backpay to which389each of the discriminatees may be entitled under the termsof this Trial Examiner'sDecision.(c) Post at its place of business in San Diego, California,copies of the attached notice marked "Appendix." 49 Copiesof said notice, to be furnished by the Regional Director forRegion 21, after being signed by Respondent's representa-tive, shall be posted by the Respondent and maintained byit for 60 consecutive days thereafter, in conspicuous places,including each of Respondent's bulletin boards. Reasona-ble steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of the receipt of thisTrialExaminer'sDecision,what steps it has taken tocomply therewith.IT IS FURTHER RECOMMENDED that unless Respondentshall within 20 days from the date of the receipt of this TrialExaminer'sDecision notify said Regional Director, Inwriting, it will comply with the foregoing RecommendedOrder,50 the National Labor Relations Board issue an orderrequiring that Respondent take the action aforesaid.IT IS FURTHER RECOMMENDED that Case 21-RC-11649 besevered, that the Regional Director for Region 21 bedirected to open and count the ballots of Frank Daily,Gerald Dowden, and Stephen Goodman, and thereafter tocertify the results of the election.99 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and RecommendedOrder,hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions,and order, andallobjections thereto shall be deemed waived for all purposes In the eventthe Board's Order is enforced by a judgment of the United States Court ofAppeals the words in the noticereading"Posted by Order of the NationalLaborRelations Board" shall be changed to read"Posted pursuant to aJudgment of a United States Court of Appeals enforcing an Order of theNational LaborRelations Board "50 In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discourage membership in Internation-alAssociation of Machinists and Aerospace Workers,AFL-CIO, or any other labor organization of ouremployees, by discharging or otherwise discriminatingagainst our employees in regard to their hire or tenureof employment, or any term of condition of employ-ment.WE WILL NOTinterrogateemployeesin a mannerviolative of the provisions of Section 8(a)(1) of the Actrelative to their union activities, interests, or sympa-thies, or that of their fellow employees.WE WILL NOT threaten economic retaliation if anyemployee engages in organizational activities or other 390DECISIONSOF NATIONALLABOR RELATIONS BOARDactivities protected by the provisions of Section 7 of theAct.WE WILL NOT create the impression of surveillance ofunion meetings.WE WILL NOT in any other manner interfere with,restrain, or coerce, our employees in the exercise of theright to self-organization, to form labor organizations,to join or assist International Association of Machinistsand Aerospace Workers, AFL-CIO, or any other labororganization, to bargain collectively through represent-atives of their own choosing, and to engage in any otherconcerted activity for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that suchrightsmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act,as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL offer to Stanley R. Manard, Frank W.Daily, Gerald Dowden, and Stephen Goodman imme-diate and full reinstatement to the former or substan-tially equivalent position of each, without prejudice toseniorityor other rights and privileges previouslyenjoyed by each,and make each whole for any loss ofpay each may have suffered by reason of ourdiscrimination against each of them.All of our employees are free to join,or refrain fromjoining, the International Association of Machinists andAerospaceWorkers,AFL-CIO,orany other labororgainzation.DatedByPADRE DODGE(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.Thisnotice mustremain posted for 60 consecutive daysfrom the date of postingand must notbe altered, defaced,or covered by any other material.Any questionsconcerningthis notice or compliance withitsprovisions,may be directed to the Board's Office, 849South Broadway, Eastern ColumbiaBuilding,Los Angeles,California 90014, Telephone 688-5229.